 In the Matter Of PALACE LAUNDRY DRY CLEANING CORPORATION, EM-PLOYERandRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L.,PETITIONERCase No. 5-R-2986.-Decided November 06, 1947Mr. Louis A. Spiess,ofWashington, D. C., for the Employer.Mr. P. M. Clifford,of Washington, D. C., for the Petitioner.IDECISIONANDDIRECTION OF ELECTIONUpon a petition 1 duly filed, hearing in this case was held at Wash-ington, D. C., on June 25, 1947, before Earle K. Shawe, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cialerror andare hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPalace Laundry Dry Cleaning Corporation is engaged in the laundryand dry cleaning business in the District of Columbia. In the District,the Employer operates a processing plant and 19 outlet stores for thepick-up and delivery of laundry and dry cleaning.During the calendar year 1946, the Employer's gross sales of servicesexceeded $500,000.The Employer annually purchases, from pointsoutside the District of Columbia, supplies and other materials, valuedat more than $50,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.1The petition and other formal papers were amended at the hearing to show the correctname of the Employer.75 N. L R. B., No. 40.320 PALACE LAUNDRY DRY CLEANING CORPORATION321III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner contends that employees at the Employer's outletstores constitute an appropriate bargaining unit.The Employer con-cedes that, if any unit is appropriate for employees in its outlet stores,such unit would properly exclude employees at its processing plant.The Employer and the Petitioner agree that assistant managers andregular relief employees should be included in the unit for store em-ployees and that temporary employees 2 should be excluded therefrom.The Petitioner would include, and the Employer would exclude, storemanagers.As noted in Section I, above, the Employer operates a laundry anddry cleaning plant in the District of Columbia.To receive and dis-pense articles for laundry and dry cleaning, the Employer maintains19 outlet stores, conveniently located at various points in the District.Employees working in these stores include managers, assistant man-agers, and regular relief employees.These employees receive wearingapparel and other articles from customers, separate laundry from drycleaning work, mark the articles for identification, and set them asideto be picked up for processing at the Employer's plant.After thecleaned articles are returned to the stores, these employees check, in-spect, assemble, and package them for delivery to customers upondemand.They receive moneys from customers when they deliverpackages of cleaned merchandise, and maintain counter books. All thestores are in over-all charge of a sales manager and a personnel super-visor.Supervisors, working out of the Employer's central office atits processing plant, make daily calls at each store, check and auditthe accounts, and generally supervise the work of the store.The Employer's stores are open from 8 to 6 daily, 6 days per week.At most of the stores, the full time personnel consists of a manager andan assistant manager. In at least 5 of the 19 stores, the manager isthe only full time employee.2 Temporary employees include part-time employees, school girls who work for shoitperiods during vacations,and are not desirous of permanent employment at the Employei'sstores 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDManagers and assistant managers are relieved during the course ofthe day by regular relief employees who work in the several stores forrelief purposes.The manager and assistant manager perform thesame type of functions in a store; both handle the cash register andboth keep records; one usually opens the store and the other closes it.They work 8 out of 10 hours a day and arrange their working timefor their mutual convenience.There is apparently no difference inthe amount of work the manager and assistant manager perform.Acustomer entering the store would not be able to distinguish betweenemployees in these categories.Both manager and assistant managerare paid on a salary basis, plus commission.The average salary of themanager is approximately $31 per week, plus a 3 percent commissionon all service sales.The average salary of an assistant manager isapproximately $28 per week, plus a 1 percent commission on all servicesales.The take-home pay of a manager is about $8 per week morethan that of an assistant manager.The regular relief employees, whoare the only other employees in the stores, and whose unit placementis not in issue, are paid a straight salary.All hiring and discharge action emanates from the Employer's cen-tral office.Testimony was offered by the Employer that a managercan recommend, and has recommended, dismissal of other store em-ployees.The only example of such recommendation given in therecord indicates that the recommendation was based on the failure ofan assistant manager to comply with the rules set by the Employer toopen and close the store at fixed hours.All applicants seeking em-ployment at a store are referred to the central office.A manager maysuggest personnel for hiring to the central office.All requests forsalary increases are directly referred to the central office.A managermay be asked as to the industry of an employee seeking a salaryincrease.The Employer takes the position that, at stores where there aremanagers and assistant managers, the managers are supervisors andshould be excluded as such from the unit, and that, in stores wheremanagers are the only employees, such managers are "managerial"employees and should be therefore excluded from the bargaining unit.The Petitioner, on the other hand, urges that there is no differencebetween the duties of managers and assistant managers; that therecommendations by managers respecting the hiring and dismissal ofother store employees are of a routine or clerical nature and are notdeemed binding on the Employer, and that all real supervision over thestores and store personnel comes from the supervisors who, operatingout of the central office, visit the stores each day and keep in closepersonal touch with the store employees. PALACE LAUNDRY DRY CLEANING CORPORATION323The record, in our opinion, does not disclose that the duties andresponsibilities of managers make them supervisors within the mean-ing of the Act, as amended,3 nor does it disclose any material differencebetween the status of managers who serve in stores with assistantmanagers and the status of those who serve only with relief employees.We are not persuaded that any of the store managers herein concernedare "managerial" employees in the sense that their interests are iden-tified with management rather than with employees, as such, or thattheir inclusion in the bargaining unit is inconsistent with the purposesof its establishment.'While the stores are geographically located atvarious points in the District, close communication with the centraloffice and authority is maintained both by ready telephone communi-cation and by the daily personal visits of supervisors from the centraloffices.On the basis of the foregoing and the entire record herein,we find that the store managers are not supervisors or managerialemployees, and we shall include them in the bargaining unit.We find that employees at the outlet stores of the Employer, includ-ing managers, assistant managers, and regular relief employees, butexcluding temporary employees and supervisors, constitute an appro-priate bargaining unit within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with Palace Laundry Dry CleaningCorporation,Washington, D. C., an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-Section 2(11) defines supervisors as follows :The term"supervisor'means any individual having authority, in the interest ofthe employer,to hire,transfer,suspend,lay off,recall,promote, discharge,assign,reward, or discipline other employees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such action, if in connection with theforegoing the exercise of suchauthorityis not of a merely routine or clerical nature,butrequires the use of independent judgment.(Italics supplied I4 The determination of "manageiial,"like the determination of "supervisory," Is tosome extent necessarily a matter of the degree of authority exercisedWe have in thepast, and before the passage of the recent amendments to the Act, recognized and definedas "nianagei ial'employees,executiveswho formulate and effectuate management policiesby expressing and making operative the decisions of their employer, and have excludedsuchmanagerial employees from bargaining unitsMatter of Ford MotorCompany,Chicago Branch,66 N L R B 1317,Matter of Continental Can Company,Inc, MonoContainerDivision,74 N L R B. 351 We believe that the Act, as amended,contemplatesthe continuance of this practice. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by Retail Clerks International Asso-ciation, A. F. of L., for the purposes of collective bargaining.